Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 06 2020, has been considered by the Examiner and made of record in the application file.

			
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 
1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


Claims 1-12 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of Patent No. 9,807,804.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of claims  of the instant application are broader (particularly, scope of claim 1, 11 and 12 is broader than Patent No. 9,807,804’s combination of claims 1-3).

Application 16/812,073
Patent 9,807,804.
	1. A method for an access point (AP) to provide synchronization to a station (STA) in a wireless local area network (WLAN), the method comprising: 
	transmitting a synchronization frame including a receiver address (RA) field including an identification value indicating a STA; and 
	after transmitting the synchronization frame, waiting for a response waiting time; 
	when a response frame in response to the synchronization frame is not received during the response waiting time, transmitting a contention free-end (CF-End) frame, wherein the 
	



wherein the synchronization frame is transmitted when a channel is in an idle state at the time point when the STA wakes up. 

See claim 1 above.



See claim 1 above.




2. The method of claim 1, wherein the synchronization frame is transmitted in a form of a null data packet (NDP) which includes a Short Training Field (STF) field, a Long Training Field 

3. The method of claim 1, wherein the RA field of the synchronization frame comprises information of at least one of a partial association identifier (AID) or a partial basic service set identifier (BSSID). 

4. The method of claim 1, wherein a time point when the STA wakes up corresponds to at least one of a slot boundary of time slots allocated to the STA or a target wake time (TWT) for the STA. 

5. The method of claim 4, the synchronization frame is used for protecting at least one of the time slot allocated to the STA or the TWT for the STA. 

6. The method of claim 1, wherein the response frame is transmitted from the STA to the AP. 

7. The method of claim 6, wherein the response frame is an uplink data frame. 

8. The method of claim 1, wherein the synchronization frame further includes a Duration field. 

9. The method of claim 8, a value of the Duration field is used for transmitting the response frame by the STA. 

10. The method of claim 8, a value of the Duration field is used for setting a NAV by at least one station other than the STA. 


11. An apparatus for an access point (AP) to provide a synchronization to a station (STA) in a wireless local area network (WLAN), the apparatus comprising: a generator configured to generate a synchronization frame including a receiver address (RA) field including an identification value indicating a STA; and a transmitter configured to transmit the synchronization frame, wherein, after transmitting the synchronization frame, the 




wherein the synchronization frame is transmitted when a channel is in an idle state at the time point when the STA wakes up. 

12. A method for a station (STA) in a wireless local area network (WLAN), the method comprising: receiving a synchronization frame from an access point (AP), the synchronization frame including a receiver address (RA) field having an identification value indicating the STA; and receiving a contention free-end (CF-End) frame after a response frame in response to the 

wherein the synchronization frame is transmitted when a channel is in an idle state at the time point when the STA wakes up.

	transmitting a synchronization frame including a receiver address (RA) field including an identification value indicating a STA; 
	after transmitting the synchronization frame, waiting for a response waiting time; and 	when a response frame in response to the synchronization frame is not received during the response waiting time, transmitting a contention free-end (CF-End) frame, wherein the 
	wherein the synchronization frame is distinguished from a beacon frame, and is transmitted between beacon frames. 

See claims 2 and 3 bellow.
   


 2. The method of claim 1, wherein the synchronization frame is transmitted at a time point when the STA wakes up. 

    3. The method of claim 2, wherein the synchronization frame is transmitted when a channel is in an idle state at the time point when the STA wakes up. 
   
6. The method of claim 1, wherein the synchronization frame is transmitted in a form of a null data packet (NDP) which includes a Short Training Field (STF) field, a Long Training Field 

  7. The method of claim 1, wherein the RA field of the synchronization frame comprises information of at least one of a partial association identifier (AID) or a partial basic service set identifier (BSSID). 
   
4. The method of claim 3, wherein the time point when the STA wakes up corresponds to at least one of a slot boundary of time slots allocated to the STA or a target wake time (TWT) for the STA.

5. The method of claim 4, wherein the synchronization frame is used for protecting at least one of the time slot allocated to the STA or the TWT for the STA. 

 8. The method of claim 1, wherein the response frame is transmitted from the STA to the AP. 

    9. The method of claim 8, wherein the response frame is an uplink data frame. 

    10. The method of claim 1, wherein the synchronization frame further includes a Duration field. 

    11. The method of claim 10, wherein a value of the Duration field is used for transmitting the response frame by the STA. 

    12. The method of claim 10, wherein a value of the Duration field is used for setting a NAV by at least one station other than the STA. 

 
   13. An apparatus for an access point (AP) to provide synchronization to a station (STA) in a wireless local area network (WLAN), the apparatus comprising: a generator configured to generate a synchronization frame including a receiver address (RA) field including an identification value indicating a STA; and a transmitter configured to transmit the synchronization frame, wherein, after transmitting the synchronization frame, the 

See claim 2 and 3 above.



See claim 1 above












See claim 2 and 3 above.



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Training et al. (US 2007/0230408) discloses a mapping frame can be transmitted at periods when stations 104 wakes up to synchronize with (para [0034]). “CTS to self transmission 312 may also instruct associated mobile stations 104, as well as any other wireless communication devices within a BSS cell, to set their network allocation vector so that these wireless communication devices refrain from transmitting during mapping frame 316” (para [0029]).
Roy et al. (US 2009/0228754) discloses a broadband wireless communication system wherein, upon determining if the ARQ_SYNC_LOSS_TIMEOUT expires, the ARQ_RX generates and transmits the ARQ_RESET message including the information of the selective reset memory Sel_Discard_Enable and Sel_Reset_info to the ARQ_TX (para [0051]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901.  The examiner can normally be reached on M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUOC THAI N VU/Primary Examiner, Art Unit 2642